                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                                )
                                                               Case No. PM006
                                                          )
                         Plaintiff,                       )
                                                          )
           vs.                                            )
                                                          )
 Jose Juan RENTERIA-ESPINOZA                              )
                                                          )              Apr 22 2021
                          Defendant.                      )
                                                          )


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Marcus P. Chernecke, Drug Enforcement Administration (DEA), being duly

sworn, depose and state that:

I.     BACKGROUND AND EXPERIENCE OF AFFIANT

      1.         Your affiant is an investigator or law enforcement officer of the United States,

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by law to conduct

investigations of, and arrests for, the offenses enumerated in 18 U.S.C. § 2516, as well as 21

U.S.C § 801, et seq. This affidavit is in support of an application for an arrest warrant and

criminal complaint, charging Jose Juan RENTERIA-ESPINOZA with a violation of 21

U.S.C. §841(a)(1), (b)(1)(A), $WWHPSWHGPossession with the ,ntent to Distribute

&RQWUROOHG6XEVWDQFHV

      2.         This application arises out of an investigation conducted by South East Alaska

Cities Against Drugs (SEACAD) and US Drug Enforcement Administration (DEA) regarding

methamphetamine drug trafficking in the Juneau, Alaska area. I have personally participated in



Affidavit of SA Marcus Chernecke                                                                pg. 1
     Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 1 of 6
                                                                      Apr 22 2021
this investigation.

      3.      In summary, on April 21, 2021, the DEA and SEACAD conducted a controlled

delivery of a US Priority Mail Express Parcel (Subject Parcel). The Subject Parcel was

addressed to Tanya JUDSON, 6590 Switzer Village, Shooting Star, #92, Juneau, Alaska, 99801

(Target Address), and originally contained 1388 gross grams (gg) of suspected

methamphetamine (meth); TruNarc revealed positive for meth. The meth was removed from

the package and a controlled delivery was executed. Jose Juan RENTERIA-ESPINOZA

(ESPINOZA) and Zach BOWHAY (BOWHAY) picked up the package from the Target

Address and drove away while being under surveillance. The vehicle was stopped by

SEACAD and both ESPINOZA and BOWHAY were placed into custody. SA Chernecke

interviewed both BOWHAY and ESPINOZA. During the interview ESPINOSA admitted to

purchasing three pounds of meth and having it shipped to the Target Address. ESPINOZA was

subsequently arrested for 21 U.S.C. § 841(a)(1), (b)(1)(A), Possession with the intent to

Distribute &RQWUROOHG6XEVWDQFHV.

4.    I am a Special Agent (SA) with the DEA and have been since February of 2017. I was

assigned as a Special Agent to the DEA Houston Division Office, Houston, Texas on February

6, 2017. In June 2017, I was reassigned to the DEA Spokane District Office (SDO), Spokane,

Washington. In November 2020, I was reassigned to the DEA Juneau, Alaska, Post of Duty

(POD) where I have continued in a position as a Special Agent. I received a Bachelor of

Science degree in Work Force Education from Southern Illinois University, in May of 2012. I

have been employed with the DEA since September of 2016, and I have been responsible for

investigating violations of federal law including violations of the Controlled Substances Act. I

am a United States “investigative or law enforcement officer” as set forth 18 U.S.C. § 2510(7),




Affidavit of SA Marcus Chernecke                                                             pg. 2
     Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 2 of 6
                                                               Apr 22 2021

 and I am authorized by law to conduct investigationss and
                                                       andd make
                                                            mak arrests for offenses delineated

 in 18 U.S.C. § 2516. Previously, I was a League City Police Officer in League City, Texas

 from 2012 through 2016.

        5.      I was trained as a DEA Special Agent at the DEA Academy in Quantico, Virginia.

During a twenty-one week training, I received specialized training in the Controlled Substance

Act, Title 21 United States Code, including, but not limited to, Sections 841(a)(1) and 846

Controlled Substance Violations and Conspiracy to Commit Controlled Substance Violations. I

received training related to criminal organizations engaged in conspiracies to manufacture and/or

possess with intent to distribute marijuana, cocaine, cocaine base, heroin, methamphetamine, and

other dangerous drugs prohibited by law. I received training regarding the 4th Amendment and

search and seizure law. I was also trained in Confidential Source (CS) and Source of

Information (SOI) management and investigative techniques, and numerous other facets

pertaining to the criminal investigation of illicit drugs.

        6.      During the course of my employment as a DEA Special Agent, I have participated

in numerous criminal investigations and have gained knowledge and experience by working with

other agents. I have participated in Federal and State search warrants involving the seizure of the

aforementioned listed controlled substances, the seizure of records relating to the manufacturing

and distribution of controlled substances, and other types of evidence documenting the activities

of drug trafficking organizations and its members. I have utilized numerous investigative

techniques and resources and draw on the experience, techniques, and resources I have gained in

my employment as a DEA Special Agent.

        7.      The facts and opinions set forth in this affidavit have been derived from my above

described training and experience, my participation in and knowledge of this investigation, and




Affidavit of SA Marcus Chernecke                                                              pg. 3
      Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 3 of 6
                                                     Apr 22 2021

as well as knowledge I have learned from various
                                            i    other
                                                  t    federal, state and local law enforcement

agencies, special agents, task force officers, state and local law enforcement officers.

         8.    This affidavit is submitted in support of an application for an arrest warrant and

criminal complaint for Jose Juan RENTERIA-ESPINOZA (ESPINOZA). Because this

affidavit is being submitted solely for establishing probable cause for application of an arrest

warrant and criminal complaint, I have not included each and every fact known to him

concerning this investigation. I have only set forth facts necessary to support the issuance of the

requested arrest warrant and criminal complaint.




 III.     PROBABLE CAUSE STATEMENT

         9.    On April 15, 2021, USPS Priority Mail Parcel 9505 5138 1162 1104 3482 30,

(hereinafter referred to as the Subject Parcel) addressed to “Tanya Judson 6590 Glacier Hwy Lot

92 Juneau AK 99801” from “Javier Fernandez 1967 Adams Ct Calexico CA 9221.” was identify

as being suspicious.

         10.   On April 19, 2021, a Federal Search Warrant was applied for and granted by a

United States Magistrate Judge for the Subject Parcel.

         11.   On April 20, 2021, a Federal Search Warrant was executed on the Subject Parcel

by at the FBI Office in Juneau, Alaska. The Subject Parcel was found to contain approximately

three pounds of crystal-like substance which field tested positive for methamphetamine.

         12.   As a result of the seizure on April 20, 2021, Beeper Order Number was obtained

from a United States Magistrate Judge authorizing the installation and monitoring of an

electronic alerting device and electronic tracking device in the Subject Parcel and recovery of

these devices by entry of premises where the parcel was open.


Affidavit of SA Marcus Chernecke                                                                   pg. 4
        Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 4 of 6
                                             Apr 22 2021

          13.   Law enforcement officers
                                  ficers rem
                                         removed the original narcotics and inserted a sham

product into the parcel along with two tracking and monitoring devices. One monitoring device

was placed so it would emit a break-tone signal upon opening of the interior box of the parcel.

In addition, a GPS tracking device was placed inside of the sham packages, inside the Subject

Parcel.

          14.   At approximately 10:55 a.m. on April 21, 2021, a Postal Inspectors delivered the

subject parcel to the Target Address (6590 Glacier Hwy Lot 92 Juneau AK 99801). Surveillance

teams set up around the Target Address and monitored the two electronic devices. 7KHEUHDN

WRQHVLJQDOSUHPDWXUHO\DFWLYDWHGZKHQLWZDVGHOLYHUHGWRWKHDERYHLGHQWLILHGDGGUHVVShortly

WKHUHafter, surveillance teams witnessed a silver SUV with Alaska license plate KDV686

approach the residence. A white male, later identified as Zachary BOWHAY exited the

passenger seat of the SUV and approached the Target Address. The surveillance team then

witnessed BOWHAY return to the SUV with the Subject Parcel in his possession. The

surveillance team then witnessed the SUV exit the area. The GPS showed the Subject Parcel was

located inside the SUV.

          15.   At approximately 11:20 a.m., officers and agents conducted a traffic stop on the

SUV. The Subject Parcel was in plain view in the back seat of the SUV. BOWHAY and

ESPINOZA were placed into custody.

          16.   USPIS SA Kevin Horne and I interviewed ESPINOZA regarding the Subject

Parcel. I provided ESPINOZA his Miranda rights, which he acknowledged, waived in writing,

and agreed to speak with agents. ESPINOZA in essence stated the following: ESPINOZA

admitted to receiving the three pounds of methamphetamine through the mail. ESPINOZA also

admitted to receiving a pound of methamphetamine in the past to a P.O. BOX at the Mendenhall

Valley Post Office located in Juneau, Alaska. ESPINOZA lives at “6590 Glacier Hwy #63

Affidavit of SA Marcus Chernecke                                                              pg. 5
      Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 5 of 6
                                                              Apr 22 2021



Juneau, Alaska. ESPINOZA also admitted to using the Target Address instead of his house to

receive the Subject Parcel due to his wife and kids presence. ESPINOZA also admitted to

having a firearm, narcotics, and cash located at 6590 Glacier Hwy #63 Juneau, Alaska in a safe.

       17.     Juneau Police Department applied for and was granted a state search warrant for

ESPINOZA’s person. Approximately $4,000 in U.S. Currency was seized from ESPINOZA’s

pockets.

       18.     Based on the above information, I submit there is probable cause to believe

ESPINOZA, beginning on or before the 21st of April 2021, in the District of Alaska and

elsewhere, did violate 86& D   E  $ 3RVVHVVLRQZLWKWKHLQWHQWWR

'LVWULEXWH&RQWUROOHG6XEVWDQFHV, Dfelony drug trafficking offense.




                                                    Respectfully submitted,



                                                    __________________________
                                                    MARCUS P. CHERNECKE
                                                    Special Agent, DEA
                                                    Juneau Post of Duty


       Subscribed and sworn pursuant to
       Fed.R.Crim.P. 4.1 & 41(d)(3) on: April 22,
       2021


       ____________________________________
       UNITEDD STATES
          ITED ST
               STA  ES MAGISTRATE
                 ATES
                   TES M GI
                       MA   STRA JUDGE
                          GIST
                          GIST




Affidavit of SA Marcus Chernecke                                                             pg. 6
      Case 1:21-cr-00006-TMB-MMS Document 1-1 Filed 04/22/21 Page 6 of 6
